Citation Nr: 1648095	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-48 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas 


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress syndrome (PTSD) prior to February 25, 2014, and in excess of 70 percent from that date. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied a rating in excess of 50 percent for PTSD.  In August 2010, the Veteran testified before the undersigned at Travel Board hearing in August 2010.  In January 2014, the Board accepted jurisdiction of the issue of entitlement to a total disability rating due to individual unemployability (TDIU) per Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issues of a higher rating for PTSD and entitlement to a TDIU.  

In a May 2014 rating decision, the RO increased the disability rating for PTSD to 70 percent effective February 25, 2014and granted entitlement to a TDIU effective February 25, 2014.  Thus, the issue of entitlement to a TDIU was resolved.  


FINDING OF FACT

On October 25, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of a higher rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD prior to February 25, 2014, and in excess of 70 percent from that date is withdrawn. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


